DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, namely for claim 1 (and hence claims 2-20) “a driver having a camming body that moves between an extension position and a retraction position when the driver is activated, the camming body engaging with the first cam surface and the second cam surface to effect movement of the pump engagement body” (claim 1, ll. 10-13, see examiner’s comments below for more information).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
This is a first action allowance.  When the prosecution history is short, it is valuable to take the time and answer “why is this case allowable”?  “What were some of the considered primary references”?  
First, reviewing claim 1, the fluid dispenser is element 10, the pump mechanism 26, the moveable pump member 44, the pump engagement body 46, the driver 
Second, five pieces of art were considered and then rejected as potential primary references.  
The first reference considered is US 2011/0101032, Hsu.  Hsu discloses a fluid dispenser (Figure 1), a pump mechanism (located within the container 700, actuated to dispense by element 70) which dispenses when a movable pump member 70 is moved by a pump engagement body 11 (see figures 5A-5B), and there is a dose adjustment mechanism (the screw 16 can be adjusted with respect to plate 15 such that the first frame body 121 and the second frame body 122 can be adjusted to change the vertical height of the pump engagement body 11 so that more or less dose is actuated (compare figures 5A-5B to 6A-6B, especially the location of element 15), and that there is a driver motor 200 that actuates a gear 21 (see figure 2) that has a “camming body” 300.  
However, then Hsu starts to fall apart as a rejection because the camming body 300 does not engage a first cam surface AND a second cam surface (see figure 5A: element 300 is surrounded only by element 10.  The bottom of the first element 121 is a plate 125 which can be viewed in figures 4 and 5 (it is the element that has the very bottom of the screw 16).  Claim 1 also requires that “the first cam surface and the 
The second reference considered was US 8,851,331, Pelkey et al..  Pelkey discloses a fluid dispenser (see Figures 1 and 8-9) and a pump mechanism 150 and a movable pump member 162 that moves when lifted by a pump engagement body 262 (see figures 13-14) and a dose adjustment mechanism 220 (the reversible horseshoe element flips over in some of the embodiments to change the length of the stroke), and, for the sake of argument (there was a debate about if a “camming body” should be limited to the pin like cylinder that the applicant uses, or if any flange would satisfy the claim element) there is a driver 106 (the lever in figure 1) that has a “camming body” (the portion of the lever that contacts the pump engagement body 262), and that there is at least one first cam surface 320 or 322 that engages with the pump engagement body 262.
However, then Pelkey starts to fall apart as a rejection because claim 1 recites that the driver has a camming body that is engaging with the first cam surface and the second cam surface to effect movement (claim 1, second to last paragraph).  It is this recitation that is missing, and that is assuming that the driver is considered to have a “camming body”.
The third reference considered was US 10,034,583, Carignan et al.  Carignan has a fluid dispenser (see figure 1) that has a pump mechanism 300 that moves when the movable pump member 305 is moved, and a pump engagement body 230 and a  driver mechanism 485 (col. 3, ll. 45-60) and, although not shown, must have some kind of contact that could be considered, for the sake of argument, a “camming body”, along 
However, then Carignan starts to fall apart as a rejection because claim 1 recites  that the camming body engages with the first cam surface and the second cam surface.  If the Horseshoe 100 is the “adjustable cam surface” and the first and second cam surfaces creates the “adjustable cam surface”, and the first and second cam surfaces must “engage” with the “camming body”, Carignan does create a proper rejection of claim 1.
The fourth reference considered was US 5,033,657, Whittington.  Whittington has a fluid dispenser (see figure 1) with a pump mechanism 18 and a movable pump member 20 (the flange below element 20 in figure 1) and a pump engagement body 64, 58, and a dose adjustment mechanism 48, 50, 44 (the device rotates to change the distance to dispense, see col. 4, ll. 1-25) and there is at least one first cam surface 48 or 50 (figures 2a-2b show how the adjustment mechanism can be rotated, which then presents either 48 or 50 to the camming body 70, which creates different dose sizes).
However, Whittington falls apart as a rejection of claim 1 because the first and second cam surfaces are never engage the camming body 70 at the same time: they are alternatively in engagement with the camming body, assuming that element 70 can be properly considered a “camming body” in the first place.
The last reference considered as a potential primary reference is US 8,827,120, Boshuizen et al..  Boshuizen has a fluid dispenser (see figure 1) with a pump mechanism 80 that has a movable pump member 96 that engages with a pump engagement member 90 (see figure 5) and a driver 30 having a “camming body” 164 arguably (see the next paragraph for more discussion) a driver engagement mechanism that is made up of element 140 as a first cam surface, and a second cam surface 124, the first cam surface 140 is adjustable to change the length of the actuation stroke (see figures 7-12C).
However, Boshuizen fails as a potential primary reference because the driver has the camming body, here element 164, and element 164 does not engage/contact elements 124 or 140, the first and second cam surfaces (see claim 1, second to last paragraph).  As a result, this reference was found to be an improper basis for a rejection of claim 1.
The examiner hopes that this discussion lays bare the thought process into the record for why this claim 1 was deemed novel.  After a wide search and a consultation, this allowance followed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.B/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        04/03/2021